Title: To Benjamin Franklin from John Paul Jones, 8 August 1781
From: Jones, John Paul
To: Franklin, Benjamin


Sir,
Philadelphia August 8th. 1781.
Though I have nothing to communicate to your Excellency of a Public nature, yet I cannot refuse myself the pleasure of repeating to you the grateful Sense I shall ever retain of the kind attention you shewed me while I remained in Europe.— Mr. Barclay, whom Congress have appointed Consul General for the United States in France, will have the honor of delivering this letter: He is known to you, otherwise I should introduce him to your attention, as a Gentleman for whose private character I entertain a high respect. He will inform you respecting my present Situation, and prospects,— I am with profound Veneration Your Excellencie’s most Obliged and most humble Servant
Paul Jones
His Excellency B. Franklin Esqr. Minister for the United States in France.
 
Endorsed: Com. Jones.
